      Case 1:21-cr-00487-RBK Document 12 Filed 07/06/21 Page 1 of 1 PageID: 45




                                   United States District Court
                                     District of New Jersey


  UNITED STATES OF AMERICA                              :    Case No. 21-   47   t/   )
           v,
                                                       :     WARRANT FOR ARREST
  JOSEPH GEROMINI



To:    The United States Marshal
       and any Authorized United States Officer

You ARE HEREBY COMMANDED to arrest JOSEPH GEROMINI

and bring him forthwith to the nearest magistrate’ to answer an Indictment
                                                                           charging him
with

        18 U$.C. § 1343 (wire fraud);
        15 U$.C. § 78j(b), 78ff(a); and
        17 C.F.R. § 240.lOb-5

$worn to before me, and subscribed in my presence

       t&?tat      ‘                                 Trenton. New Jersey
Date                                                 City. and State




Honorable Lois H. Goodman
United States Magistrate Judge
Name & Title of Judicial Officer
                                                                       :ial Officer

                                              RETURN


This warrant was received and executed with the arrest of the above-named defendant
                                                                                    at
   7: 5
Date Received                Name and Title   of Arresting      Signature of Arresting Officer
   I /                       Officer
           hi
DateofArrest                  3y\C     1                                    j71A
                              59LAA%;k•)FJ
      (0fa:jL                                                   :_________________
